HEI Exhibit 10.9

HAWAIIAN ELECTRIC INDUSTRIES, INC.

EXCESS BENEFIT PLAN



--------------------------------------------------------------------------------

PROLOGUE

Effective as of January 1, 1994, the Hawaiian Electric Industries, Inc. Excess
Benefit Plan (the “Plan”) is hereby amended and restated in its entirety. The
Plan is intended to qualify as an “excess benefit plan” under Section 3(36) of
the Employee Retirement Income Security Act of 1974 and is not intended to meet
or be subject to the qualification requirements of the Internal Revenue Code of
1986, as amended.

ARTICLE I

DEFINITIONS

The following terms as used herein shall have the indicated meaning, unless a
different meaning is clearly required by the context. Whenever appropriate,
words used in the singular may include the plural and vice versa, and the
masculine gender shall always include the feminine gender.

1.1 Associated Company means (i) a corporation (other than a Participating
Employer) that is a member of the same controlled group of corporations (within
the meaning of Section 1563(a) of the Code, determined without regard to
Section 1563(a)(4) and (e)(3)(C) of the Code) as a Participating Employer,
(ii) an entity (other than a Participating Employer) under common control
(within the meaning of Section 414(c) of the Code) with a Participating
Employer, or (iii) a member (other than a Participating Employer) of an
affiliated service group (within the meaning of Section 414(m) of the Code) with
a Participating Employer.

1.2 Asset Manager means the person designated to manage the assets of the Plan
in accordance with Section 5.2.

1.3 Code means the Internal Revenue Code of 1986, as amended.

1.4 Committee means the Hawaiian Electric Industries, Inc. Pension Investment
Committee appointed pursuant to resolution of the Board of Directors of the
Company.

1.5 Company means Hawaiian Electric Industries, Inc.

1.6 ERISA means the Employee Retirement Income Security Act of 1974, as amended.

1.7 Excess Pay Plan means the Hawaiian Electric Industries, Inc. Excess Pay
Supplemental Executive Retirement Plan.

 

2



--------------------------------------------------------------------------------

1.8 Participant means any person meeting the eligibility requirements of Article
II hereof.

1.9 Participating Employer means the Company and/or any other corporation that
is a member of the same controlled group of corporations (as defined in
Section 415(b) of the Code) as the Company and to which participation in the
Retirement Plan is extended, excluding the Hawaiian Insurance & Guaranty
Company, Ltd.

1.10 Plan means this Hawaiian Electric Industries, Inc. Excess Benefit Plan.

1.11 Retirement Plan means, as to any Participant, means as to any Participant,
whichever one of the following plans in which that individual is a participant:
the Retirement Plan for Employees of Hawaiian Electric Industries, Inc. and
Participating Subsidiaries, the American Savings Bank Retirement Plan, or the
Hawaiian Tug & Barge Corp./Young Brothers, Limited Salaried Pension Plan.

1.12 Plan Administrator means the person designated to administer the Plan in
accordance with Section 5.3.

1.13 SERP means the Hawaiian Electric Industries, Inc. Supplemental Executive
Retirement Plan and the American Savings Bank Supplemental Executive Retirement
Plan.

ARTICLE II

ELIGIBILITY

Each participant in the Retirement Plan shall be a Participant in this Plan,
excluding any participant: (i) whose benefits are subject to collective
bargaining; (ii) not employed by a Participating Employer; or (iii) who is also
a participant in the SERP.

ARTICLE III

CONTRIBUTIONS

No contributions to this Plan from Participants shall be permitted or required.

ARTICLE IV

BENEFITS

This Plan shall provide to each Participant a supplemental benefit to ensure
that the full benefits described in the applicable Retirement Plan as of
December 31, 1982, including the adjustment in the benefit under such Retirement
Plan, any other increase in benefits occurring thereafter, and that portion of
the Retirement Plan benefit in excess of the limitations

 

3



--------------------------------------------------------------------------------

imposed by Section 415 of the Code, are paid. Such excess benefits shall be
determined in accordance with the applicable sections of the applicable
Retirement Plan as in existence as of December 31, 1982, including the
adjustment in the benefit under such Retirement Plan and any other increase in
benefits occurring thereafter, as though the limitations of Section 415 of the
Code did not apply, and reduced by the benefits which are permitted to be paid
under the applicable Retirement Plan.

Such excess benefits shall be paid at the same time and in the same form as the
Participant’s benefits under the applicable Retirement Plan.

In the event any Participant is also a participant in the Excess Pay Plan, no
benefits shall be payable from this Plan; rather, any benefits payable to such
Participant shall be subject to Section 4.2 of the Excess Pay Plan.

ARTICLE V

ADMINISTRATION

Section 5.1 The Committee To be Named Fiduciary

(a) The Committee shall be the “Named Fiduciary” (within the meaning of ERISA)
of the Plan with all responsibility for the operation and administration of the
Plan. The Committee shall have the power to delegate specific fiduciary
responsibilities of the Participating Employers to any person or group of
persons, and such person or group may serve in more than one such delegated
capacity. Such delegations must be accepted in writing and may be made to
employees of the Participating Employers or Associated Companies or to other
individuals, all of whom shall serve at the pleasure of the Committee, and if
full-time employees of the Participating Employers or Associated Employers,
without compensation. Any such person may resign by delivering a written
resignation to the Committee.

(b) The Committee shall supervise and review the activities of the Asset Manager
and Plan Administrator.

Section 5.2 Asset Manager

(a) The Asset Manager shall be the person named from time to time by the Board
of Directors of the Company and shall be the fiduciary in charge of the
financial affairs of the Plan. The Asset Manager shall manage the assets, if
any, in accordance with the terms of the Plan and shall have all powers
necessary to carry out her duties. If at any time there shall be no Asset
Manager or if the Asset Manager shall be unable to perform her duties, the
President of the Company shall designate a person to serve as Asset Manager
until the Board of Directors of the Company appoints a successor.

 

4



--------------------------------------------------------------------------------

(b) The Asset Manager shall have the following specific duties and
responsibilities in addition to any other duties specified in the Plan or by
applicable law.

(1) The Asset Manager shall have responsibility for legal, actuarial, and
accounting services provided to the Plan; may authorize an agent, to act on her
behalf; and may contract for legal, actuarial, medical, accounting, clerical,
and other services to carry out her duties and discharge her responsibilities.

(2) The Asset Manager shall adopt from time to time actuarial tables and
actuarial methods for use in all actuarial calculations, if any, required in
connection with the determination of the funding status of the Plan. As an aid
to the Asset Manager in connection therewith, the actuary consultant designated
by the Asset Manager shall make annual actuarial valuations of the contingent
assets and liabilities of the Plan, and shall certify to the Asset Manager the
tables, actuarial methods, rates of contribution, and other pertinent data and
information that such actuary would recommend for use by the Asset Manager.

(3) The Asset Manager shall be responsible for the maintenance of all financial
records of the Plan.

(4) The Asset Manager shall be responsible for the preparation of all financial
statements and reports related to the Plan.

(5) The Asset Manager shall be the Plan’s agent for service of any notice of
process authorized by law.

Section 5.3 Plan Administrator

(a) The Plan Administrator shall be the person named from time to time by the
Board of Directors of the Company and shall be the fiduciary in charge of
administration of the Plan. The Plan Administrator shall administer the Plan in
accordance with its terms, and shall have all powers necessary to carry out his
duties. If at any time there shall be no Plan Administrator or if the Plan
Administrator shall be unable to perform his duties, the President of the
Company shall designate a person to serve as Plan Administrator until the Board
of Directors of the Company appoints a successor.

(b) The Plan Administrator shall have the following specific duties and
responsibilities in addition to any other duties specified in the Plan or by
applicable law.

 

5



--------------------------------------------------------------------------------

(1) Subject to the limitations contained in this Plan, the Plan Administrator
shall adopt rules for the administration of the Plan as he considers desirable,
provided such rules do not conflict with the Plan.

(2) The Plan Administrator may authorize and agent, to act on his behalf, and
may contract for legal, actuarial , medical, accounting, clerical, and other
services to carry out the Plan and to discharge his responsibilities.

(3) Except as otherwise expressly provided herein, the Plan Administrator may
interpret and construe the Plan, or reconcile inconsistencies to the extent
necessary to effectuate the Plan and such action shall be binding upon the
persons.

(4) The Plan Administrator shall adopt from time to time actuarial tables and
actuarial methods for use in all actuarial calculations, if any, required
connection with the determination of benefit payments under the Plan. As an aid
to the Plan Administrator in connection therewith, the actuary consultant
designated by the Asset Manager shall, if needed, certify the Plan Administrator
the tables, actuarial methods, rates of contribution, and other pertinent data
and information that such actuary would recommend for use by the Plan
Administrator.

(5) The Plan Administrator shall be responsible for the maintenance of all
employee, Participant, and beneficiary records for the Plan. The Plan
Administrator shall also be responsible for the maintenance of records,
appropriate notifications, and filings in connection with the interest of all
Participants of their spouses or contingent annuitants.

(6) The Plan Administrator shall be responsible for the filing and disclosure,
if required, of annual report on Form 5500, summary plan description, summary of
material modifications, summary annual report, and other disclosure information
regarding the provisions of the Plan or rights thereunder that must be provided
to Participants and their beneficiaries the Plan.

Section 5.4 Expenses

The Participating Employees shall pay all expenses of administering the Plan.
Such expenses shall include any expenses incurred by a Participating Employer,
the Committee, the Asset Manager, or the Plan Administrator, including but not
limited to, the payment of professional fees of consultants.

ARTICLE VI

NO TRUST FUND

 

6



--------------------------------------------------------------------------------

No separate trust fund shall be established in connection with this Plan. This
Plan shall be unfunded and the benefits thereof paid as necessary from the
general assets of the Participating employers.

ARTICLE VII

CLAIMS PROCEDURE

The procedure for claiming benefits under the Plan shall be as follows:

(a) The Plan Administrator shall determine the benefits due hereunder to a
Participant or a Participant’s spouse or contingent annuitant, but a person may
file a claim for benefits by written notice to the Plan Administrator.

(b) If a claim is denied in whole or in part, the Plan Administrator shall give
the claimant written notice of such denial within thirty (30) days of the filing
of the claim. Such notice shall (i) specify the reason or reasons for the
denial, (ii) refer to the pertinent Plan provisions on which the denial is
based, (iii) describe any additional material or information necessary to
perfect the claim and explain the need therefor, and (iv) explain the review
procedure described in subparagraph (c) hereof.

(c) The claimant may then appeal the denial of the claim by filing written
notice of such appeal with the Committee within ninety (90) days after receipt
of the notice of denial. The claimant or any authorized representative may,
before of after filing notice of appeal, review any documents pertinent to the
claim and submit issues and comments in writing. The Committee shall render a
decision on such appeal within thirty (30) days after receipt of the appeal
(unless a longer period is requested by the claimant), and shall forthwith give
written notice of such decision.

ARTICLE VIII

AMENDMENT AND TERMINATION

Section 8.1 Amendment

(a) Subject to the provisions hereinafter set forth, the Company reserves the
right to amend the Plan at any time, and (to the extent permitted by ERISA and
the Code) give any such amendment retroactive effect.

(b) The Committee may approve any technical amendments to the Plan (i) necessary
to comply with federal law and regulations thereunder or (ii) that do not have
substantial

 

7



--------------------------------------------------------------------------------

impact on the cost or terms of the Plan. All other amendments must be approved
by the Board of Directors of the Company.

Section 8.2 Termination

The Plan is adopted with the expectation that it shall be continued
indefinitely, but the continuation of the Plan is not assumed to be a
contractual obligation by any Participating Employer. Each Participating
Employer reserves the right to terminate the Plan with respect to its
participation at any time. If the Plan is terminated (in full or in part), then
accrued benefit under this Plan of each affected Participant shall become 100%
vested.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Right to Employment Or Retirement Income

(a) Nothing contained in the Plan shall be deemed to give any Participant a
right to remain in the employ of the Participating Employers.

(b) (1) Nothing contained in the Plan shall be deemed to give any Participant,
retired Participant, spouse, beneficiary or contingent annuitant any right or
claim to any benefit except as expressly provided in the Plan.

      (2) Notwithstanding any other provision in this Plan, in the event the
Company fails to fulfill its obligation to make payments to the Participant, his
beneficiary, or any other person entitled to payments under the Plan, the
Company shall be liable to such person for any attorney’s fees and other legal
costs related to enforcing such person’s claim against the Company.

Section 9.2 Inalienability

No Participant or any person having or claiming to have any interest of any kind
or character in or under this Plan shall have any right to sell, assign,
transfer, convey, hypothecate, anticipate, or otherwise dispose of such
interest, and such interest shall not be subject to any liabilities or
obligations of, or any bankruptcy proceedings, claims of creditors, attachment,
garnishment, execution, levy, or other legal process against such person or such
person’s property.

Section 9.3 Facility of Payment

If any Participant, retired Participant, or spouse or contingent annuitant
eligible to receive payments under this Plan is, in the opinion of the Plan
Administrator, legally, physically,

 

8



--------------------------------------------------------------------------------

or mentally incapable of personally receiving and receipting for any payment
under this Plan, the Plan Administrator may direct payments in installments not
to exceed the amount of monthly pension to which the Participant was otherwise
entitled, to such other person, persons, or institutions who, in the opinion of
the Plan Administrator, are then maintaining of having custody of such payee,
until claims are made by a duly appointed guardian or other legal representative
of such payee. Such payments shall constitute a full discharge of the liability
of the Plan to the extent thereof.

Section 9.4 Construction Of Plan

(a) The headings of articles and sections are included herein solely for the
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall be controlling.

(b) To the extent not preempted by ERISA, the Plan shall be governed, construed,
administered and regulated according to the laws of the State of Hawaii.

Section 9.5 Forms

All consents, elections, applications, designations, etc. required or permitted
under the Plan must be made on forms prescribed and furnished by the Plan
Administrator, and shall be recognized only if properly completed, executed, and
returned to the Plan Administrator.

TO RECORD the adoption of this amended and restated form to the Plan, the
undersigned have caused this document to be executed this 19th day of April,
1994, effective as of January 1, 1994.

 

HAWAIIAN ELECTRIC INDUSTRIES, INC. By  

/s/ Peter C. Lewis

  Its V.P. - Administration By  

/s/ Robert F. Clarke

  Its President & CEO

 

9